MEMORANDUM OPINION
                                            No. 04-12-00111-CV

                                      IN RE Robert STUCZYNSKI

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 29, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 21, 2012, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-18535, styled Metso Minerals Industries, Inc. v. Smart Recycling
Solutions USA LLC, Cecil Valdez, and Robert Stuczynski, pending in the 288th Judicial District Court, Bexar
County, Texas, the Honorable Solomon J. Casseb, III presiding. However, the order complained of was signed by
the Honorable Richard Price, presiding judge of the 285th Judicial District Court, Bexar County, Texas.